Citation Nr: 1418763	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  08-28 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for fibromyalgia, including as secondary to service-connected disability.

3.  Entitlement to service connection for chronic fatigue syndrome, including as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

The Veteran and a clinical psychologist
ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The appellant served on active duty from November 1966 to October 1969.

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in November 2011, October 2012, and June 2013.  This matter was originally on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In May 2011 and March 2013, the Veteran testified at for the Veterans Law Judges at hearings conducted at the RO.  Transcripts of those hearings are of record.  
Following the March 2013 hearing, the Veteran submitted additional evidence in support of his claim, along with a waiver of initial RO consideration of this additional evidence. 

The issues of entitlement to service connection for fibromyalgia and chronic fatigue syndrome, including as secondary to service-connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is credible supporting evidence that a claimed in-service personal assault occurred.

2.  It is as likely as not that an acquired psychiatric disorder is based on a stressor event corroborated by credible supporting evidence during service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor the criteria for service connection for a variously diagnosed are met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In light of the favorable outcome of this appeal, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  

The Veteran contends that the developed PTSD or other psychiatric disorder as a result of a physical assault in service.  

In a letter from the Veteran to his representative in July 2006, he stated,

I awoke this morning with a start.  I remembered an incident that happened while in service that can qualify as the desired connection.  ... I was yanked out of bed [by the person who slept in the bunk below] and he beat me up, especially on the head.  He told me that he wanted me to move out.  My assailant had made no demand that I leave as I recall.  It was a sudden and vicious attack.  He told me to grab some paint and start painting the wall.  As stated this was at night.  I complied.  ... I snuck out a window.  I went to the infirmary, was examined, X-rayed, and released.  As I recall I did not explain the incident to the doctor.  I went back to the unit, moved my things from the gymnasium to the main bunk room ... He was, I was told by [G.H.] the heavy weight boxing champion for the US Army in Europe ...  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) (2013).

The Board notes that with regard to the Veteran's own recollections of the claimed in-service assault, although they appear to have become more detailed, they have not been inconsistent.  

Because the Veteran's claimed stressor does not relate to fear of a military enemy, his lay testimony alone cannot establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3).  Thus, in this case, the claim for service connection for PTSD may be substantiated only if the claimed in-service stressor can be corroborated.

The service treatment records indicate that the Veteran was hospitalized from November 11, 1968 to November 18, 1968.  His chief complaint was "Nervous."  Diagnosis was "Anxiety Reaction - Mild."  Course in the hospital noted that the Veteran had improved, no treatment was recommended, and the Veteran was discharged to duty.  In a Physical Profile Record dated in November 1968, the Veteran's psychiatric health was shown to be "1".  The "PUHLES" profile reflects the overall physical and psychiatric condition of a veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of fitness for retention in the military service.

In January 1969, the Veteran filed an application for discharge from service based on his being a conscientious objector.  The Veteran was referred for evaluation in regards to his conscientious objector status.  The Veteran was noted to have a passive aggressive personality not amenable to therapy.  

Report of Medical Examination dated in September 1969 indicates that clinical evaluation of the Veteran's head and scalp as well as his psychiatric health were normal.  In fact, PUHLES profile indicated a "1" in every category.  On the Report of Medical History completed by the Veteran in conjunction with the September 1969 examination, he denied ever having history of head injury, frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, nervous trouble of any sort. 

In this case, the Veteran's service treatment records do not corroborate the Veteran's account of the stressor incident; in fact, his explicit denial at separation of any history of head injury appears to weigh heavily against such an attack.

Nevertheless, if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

In support of his claim, the Veteran has identified evidence that he feels corroborates his claimed in service stressor including personnel records establishing his assignment to Germany, personnel records indicating that in January 1969 he filed an application to be discharged as a conscientious objector, service treatment records indicating hospitalization at Landstuhl hospital, Stars and Stripes articles establishing the O.E. was a heavyweight boxer, and a letter from E.H. corroborating the Veteran's contention that O.E. was the Veteran's bunkmate in Germany.

With respect to the statement of E.H., he confirmed that he replaced O.E., the caretaker of the gymnasium who was traveling on a boxing tour (boxing champion for the U.S. Army in Europe) was staying in a small room that had a bunk bed in it in June 1968; that the Veteran moved in to take the other bunk as he had been appointed as a librarian for the base library; and that when O.E. returned to assume his duties as the caretaker of the building, he moved out.  E.H. stated that he was not aware of the altercation that the Veteran had until recently when he was told about it by the Veteran.     

The Board agrees that this evidence does, in fact, reasonably corroborate the Veteran's claimed in-service stressor.  The Board notes that a March 14, 1969 statement in support of his discharge based on conscientious objection notes, 

Force; being power exerted on any resisting person or thing.  Resisting may also be interpreted as self-defense to the point of self protection.  To clarify the last statement a few examples must be given.  When I was subjected to physical violation and violence under the conditions of force, the actions of myself were only to have been passive self protection.  That is, when attacked the action was not to desist or overthrow the offender.  Self defense here is not to be taken to mean self-protection through force.  In Kansas City when attacked by people, the reaction of myself was to escape, even though the attacker was drunk and could have been easily subdued.  Once again, when attacked while asleep, upon awakening, the only action was to cover my head with one arm, while protecting the genitals with the other hand. 

The above statement, the Veteran's consistent accounts of the in-service stressor, the episode of unexplained anxiety without an identifiable cause in November 1968, the newspaper articles indicating that O.E. was a heavyweight boxer, and E.H.'s statement that O.E. moved back into the bunk room at the time that the Veteran was staying there, are credible evidence.  

The record also contains diagnoses and opinions from medical providers who relate a diagnosis of PTSD to the Veteran's active duty service, and specifically to the claimed in-service personal attack.

In letters dated in August 2006 and December 2006 letter, a family practice physician, Dr. B.M., stated, "In taking a careful history these symptoms began after being physically abused by an assailant, a former heavyweight boxing champion while on duty in Germany in the latter part of 1968."

In a July 2010 letter, a clinical psychologist, Dr. L.D., noted that the Veteran was evaluated in his office in March 2010, that he presented with symptoms of PTSD, and that he related that his symptoms were the result of an unprovoked attack by another service member during the Veteran's tour of duty in the Army.  Dr. L.D. noted that the Veteran was previously diagnosed with a "passive-aggressive personality disorder" but that the diagnosis was not in keeping with current diagnostic standards.   

In May 2011, the Veteran's treating clinical psychologist testified that the Veteran indicated that when he was in the military he was asleep in his bunk and another individual who was a professional fighter and much bigger than the Veteran, came in, pulled him out of his bunk, started to beat him, and then told him to go and do something.

In a January 2013 VA Psychiatry Note, Dr. S.M., VA psychiatrist, states 

...  In my professional opinion, this patient has PTSD stemming from having been assaulted by [O.E.] on the date specified.  He sought immediate medical treatment, and was labelled in the very incomplete military record available as having had an "anxiety reaction - mild".  After this traumatic event (and incidentally only, after having be transferred to a military police unit), he applied for Conscientious Objector status; in his personal statement in support of his personal beliefs, he neatly described the aforementioned assault; he was subsequently discharged having been labeled as having a passive-aggressive personality disorder.  I would note that per DSM III (1980), "Personality Disorders by definition begin in childhood or adolescence and are characteristic of most of adult life".  There is no documentation of evidence that this patient had a personality disorder beginning in childhood or adolescence.

In an August 2013 letter, a VA staff psychiatrist, L.H., and a VA Licensed Clinical Social Worker, M.S.B., noted that PTSD has often been misdiagnosed as Passive Aggressive Personality Disorder, especially prior to the introduction of the diagnosis of PTSD in 1980 in DSM-III.  The VA medical providers noted that the Veteran was exposed to a traumatic event when he was attacked by his newly-arrived bunkmate while sleeping.  The VA medical providers noted that the Veteran reported that he was struck in the head and was forced to paint the walls at 2 a.m. and that he escaped through a window.  The Veteran reported that he feared for his life throughout the event as his attacker was a world-class heavyweight boxer.

In a September 2013 letter, a VA staff psychiatrist, L.H., noted that PTSD has often been misdiagnosed as "Anxiety Reaction" or "Passive Aggressive Personality Disorder" especially prior to the introduction of the diagnosis of PTSD in 1980 in DSM-III.  In addition, the VA medical provider noted word for word the traumatic event related in the August 2013 letter.    

The Board notes that there is a difference of opinion among the medical professionals with regard to whether the Veteran has PTSD in accordance with 38 C.F.R. § 4.125 based on the verified in-service stressor. 

The Veteran underwent VA examination in March 2012.  The VA examiner, a staff psychologist, rendered an opinion that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV but that he had diagnoses of Anxiety Not Otherwise Specified and Narcissistic Personality Disorder.  In addition, the VA examiner opined that the Veteran's Anxiety Disorder NOS was not related to his active duty service and noted that a mild anxiety that needed no further treatment in 1968 and without mention of anxiety disorder until 2010 suggests that the 1968 notation did not represent a clinical anxiety.  The VA examiner also noted that subsequent military psychiatric record in 1969 documented personality disorder but no anxiety.  The examiner also opined that there was no evidence in the record to support the presence of a disabling psychotic disorder occurring within the first year of the Veteran's separation from service in 1969.    

In this case, the Board finds that the competent medical evidence of record, both for and against a finding that the Veteran has PTSD related to his claimed in-service is at the very least in a state of equipoise.  Accordingly, reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed is granted.


REMAND

In letters dated in August 2006 and December 2006 letter, a family practice physician, Dr. B.M., noted that the Veteran had a severe condition of fibromyalgia and chronic fatigue which he believed to originate from PTSD.  Unfortunately, Dr. B.M. did not provide a rationale for this opinion.

As such, it is the Board's opinion that the Veteran be provided an appropriate VA examination to determine whether he has fibromyalgia and/or chronic fatigue syndrome related to the Veteran's PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for fibromyalgia or chronic fatigue syndrome that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded the appropriate VA examination to determine the etiology of any diagnosis of fibromyalgia and/or chronic fatigue syndrome.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed. All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should render a diagnosis for the Veteran's complaints of pain and fatigue and provide an opinion as to whether it is at least as likely as not that the Veteran has a diagnosis of fibromyalgia and/or chronic fatigue syndrome; and if so, whether it is at least as likely as not that such diagnosis is related to or aggravated (permanently made worse by) the Veteran's service-connected PTSD.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


